
	

114 HR 3933 IH: 179 Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3933
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Conaway introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the expensing limitations and
			 treatment of certain real property as section 179 property, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the 179 Act.2.Extension of increased expensing limitations and treatment of certain real property as section 179 property (a)In general (1)Dollar limitationSection 179(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (1)Dollar limitationThe aggregate cost which may be taken into account under subsection (a) for any taxable year shall not exceed $500,000..
 (2)Reduction in limitationSection 179(b)(2) of such Code is amended to read as follows:  (2)Reduction in limitationThe limitation under paragraph (1) for any taxable year shall be reduced (but not below zero) by the amount by which the cost of section 179 property placed in service during such taxable year exceeds $2,000,000..
 (b)Computer softwareSection 179(d)(1)(A)(ii) of such Code is amended by striking and before 2015. (c)ElectionSection 179(c)(2) of such Code is amended by striking and before 2015.
			(d)Special rules for treatment of qualified real property
 (1)In generalSection 179(f)(1) of such Code is amended by striking and before 2015. (2)Carryover limitationSection 179(f)(4) of such Code is amended to read as follows:
					
 (4)Carryover limitationFor purposes of applying this paragraph and subsection (b)(3)(B) to any taxable year, the amount which is disallowed under subsection (b)(3)(A) for such taxable year which is attributed to qualified real property shall be the amount which bears the same ratio to the total amount so disallowed as—
 (A)the aggregate amount attributable to qualified real property placed in service during such taxable year, increased by the portion of any amount carried over to such taxable year from a prior taxable year which is attributable to such property, bears to
 (B)the total amount of section 179 property placed in service during such taxable year, increased by the aggregate amount carried over to such taxable year from any prior taxable year.
							For purposes of the preceding sentence, only section 179 property with respect to which an
			 election was made under subsection (c)(1) shall be taken into account..
 (e)Time when property treated as placed in service for 2016Section 179(d) of such Code is amended by adding at the end the following:  (11)Time when property treated as placed in serviceFor purposes of this section, section 179 property placed in service during the first quarter of the first taxable year beginning in 2016 by a taxpayer shall be treated as having placed such property in service on the last day of the preceding taxable year if the taxpayer elects such treatment with respect to such preceding taxable year in accordance with subsection (c)..
 (f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  